Citation Nr: 0110231	
Decision Date: 04/06/01    Archive Date: 04/11/01	

DOCKET NO.  00-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for status post excision 
of cysts of the great toes of both feet, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from 1947 to 1949 and from 
December 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

It is noted in the introduction section of an October 1999 
Board decision that the claim of service connection for leg 
cramps or pain in the calves of the legs on a secondary basis 
was referred to the RO.  It is unclear if this claim has been 
adjudicated.  This matter is referred to the RO for its 
consideration.


FINDING OF FACT

The veteran's service-connected status post excision of cysts 
of the great toes are manifested by tenderness to palpation 
of the left great toe and an asymptomatic scar of the right 
great toe, but other symptoms and complaints regarding the 
veteran's feet are not related to his status post excision of 
cysts of the great toes.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
status post excision of cysts of the great toes have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5103A, 5107); 38 C.F.R. §§ 3.321(b) (1), 
4.1, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5284, 
7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the veteran and his representative 
have been provided a statement of the case informing them of 
what is necessary to establish entitlement to an increased 
evaluation for the veteran's service-connected disability.  
During the veteran's personal hearing, held before a hearing 
officer at the RO in August 2000, the hearing officer also 
advised the veteran and his representative, at page 6 of the 
transcript, of the need to submit medical evidence 
associating current symptoms with service-connected 
disability.  During the hearing, the veteran indicated, at 
page 9 of the transcript, that his private physician did not 
provide treatment for his feet.  He indicated, at page 7 of 
the transcript, that treatment for his feet was with VA.  VA 
treatment records have been obtained and the veteran has been 
afforded a VA examination.  The veteran and his 
representative have been provided the opportunity to submit 
additional argument and evidence.  There is no indication 
that any additional evidence exists or that further 
notification is required.  Therefore, the Board concludes 
that the VA has complied with the VCAA.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A March 1989 RO decision granted service connection for 
status post excision of cysts of the great toes of both feet, 
and assigned a noncompensable evaluation.  The report of an 
April 1997 VA examination reflects that the veteran reported 
pain in both great toes in the areas of the scars since his 
inservice surgery.  The examination notes that the veteran 
had sustained a work-related injury that resulted in 
amputation of his right great toe.  There was tenderness to 
palpation of the scar on the left great toe.  There was full 
range of motion of the left great toe.  The left great toe 
was indicated to be normal with the exception of the scar.  
The diagnoses included residual scar of the left great toe, 
secondary to surgery, and the scar was tender.  A May 1997 RO 
decision granted a 10 percent evaluation for status post 
excision of cysts of the great toes of both feet.,  That 
evaluation has remained in effect until the present time.

The report of a March 2000 VA examination reflects that the 
veteran's medical records were reviewed and notes that the 
veteran had undergone surgery for removal of bilateral cysts 
on both great toes during service.  The veteran reported 
noticing increasing pain in both lower extremities over the 
prior 6 to 7 years.  Diabetes mellitus over the past four 
years was noted.  On examination, both feet were cool to 
touch.  The veteran reported increased fatigability in both 
feet on long standing and walking.  He was significantly 
impaired in his daily activities because of chronic pain in 
his feet along with stiffness.  Amputation of the right great 
toe was noted.  The veteran complained of impaired movement 
in the toes of the left foot.  There was a mild callosity 
noted behind the left big toe and pulses were impaired more 
in the left foot than the right.  The diagnoses included 
status post excision of ganglions/cysts of both big toes in 
1953 and status post amputation of the right big toe in 1992.  
The examiner commented that the veteran had chronic pain in 
both feet, right more than the left, probably from peripheral 
vascular disease as well as peripheral neuropathy secondary 
to diabetes mellitus and arteriosclerosis as well as 
partially from the effect of amputation of the right big toe.  

VA outpatient treatment records, dated in 1999 and 2000, 
reflect the veteran's complaints relating to painful legs 
from his midthighs down to his feet.  A September 1999 record 
reflects that the veteran was unable to work at his usual job 
because of his leg pain and an October 1999 record reflects a 
diagnostic impression, related to chronic leg problems, of 
questionable neuropathy and questionable peripheral vascular 
disease.  

During the veteran's personal hearing he testified that his 
left great toe was very sore and that his complaints predated 
his peripheral vascular disease and diabetes mellitus.  He 
referred to a January 1993 letter from a private podiatrist.  
This letter reflects that the veteran complained of pain on 
the plantar aspect of the IPJ of the hallux where he had some 
callous formation.  The letter also refers to the veteran's 
complaints relating to leg pain and right hallux pain.  

The veteran's service-connected status post excision of cysts 
of the great toes has been evaluated under Diagnostic 
Code 7804 as 10 percent disabling on the basis of a tender 
and painful scar.  Diagnostic Code 7803 provides that a 10 
percent evaluation may be assigned for scars that are 
superficial, poorly nourished, or have repeated ulceration.  
Diagnostic Code 7805 provides that scars may be rated on 
limitation of function of the part affected.  Diagnostic 
Code 7804 provides that scars that are superficial, tender 
and painful on objective demonstration, will be assigned a 10 
percent evaluation  The 10 percent rating will be assigned 
when the requirements are met, even though the location may 
be on the tip of the finger or toe, and the rating may exceed 
the amputation value for the limited involvement.  Diagnostic 
Code 5284 provides that a 10 percent evaluation will be 
assigned for moderate foot injuries.  A 20 percent evaluation 
will be assigned for moderately severe foot injuries.  A 30 
percent evaluation will be assigned for severe foot injuries.

The competent medical evidence indicates that there is some 
tenderness associated with the left great toe and this has 
resulted in the evaluation of 10 percent being assigned on 
the basis of a tender and painful scar.  The right great toe 
has been amputated and, therefore, any residual of the 
excision of the cyst of the right great toe is currently 
asymptomatic and the noncompensable evaluation that was 
previously assigned is continued.  The veteran has indicated 
his belief that symptoms he experiences in his feet are 
related to his service-connected status post excision of 
cysts of the great toes, but he is not qualified, as a 
layperson, to offer a medical diagnosis or a medical etiology 
because he does not have sufficient medical expertise.  See 
Espiritu v. Derwinski, 6 Vet. App. 259 (1994).  The veteran 
is qualified to report symptoms he experiences, but he is not 
qualified to associate those symptoms with specific 
disability.  Therefore, his association of those symptoms 
with his service-connected disability will not be accorded 
any probative weight.  

The only symptoms, associated by probative evidence, with the 
veteran's service-connected disability is tenderness of the 
scar on the left great toe.  All of the competent medical 
evidence associates all other symptoms related to the 
veteran's feet with disability other than the service-
connected status post excision of cysts of the great toes.  
There is no competent medical evidence that associates any 
symptoms, other than the tender scar on the left great toe, 
with the service-connected status post excision of cysts of 
the great toes.  Therefore, even with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, a preponderance of 
the evidence is against an evaluation greater than the 10 
percent that has been assigned for the service-connected 
status post excision of cysts of the great toes because a 
preponderance of the evidence is against a finding that there 
are symptoms associated with this service-connected 
disability that would warrant higher evaluations under any 
appropriate diagnostic code, including Diagnostic Code 7805, 
since there is no indication that symptoms associated with 
the service-connected disability affect the function of any 
part and there is no competent medical evidence indicating 
that symptoms associated with service-connected disability 
result in any disability of the right foot or more than 
moderate disability of the left foot.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, the 
veteran's status post excision of cysts of the great toes 
have not required hospitalization or shown marked 
interference with his employment, noting that the competent 
medical evidence associates symptoms related to the veteran's 
feet with disabilities other than his service-connected 
disability.


ORDER

An increased rating for status post excision of cysts of the 
great toes is denied. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

